Citation Nr: 1316527	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  07-39 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for a residual scar, pilonidal cyst.  

2.  Entitlement to an initial rating in excess of 10 percent for impairment of sphincter control of the rectum/anus.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to February 1957.   

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for a residual scar due to a pilonidal cyst.  

The RO assigned a noncompensable rating for the scar, and the Veteran appealed the initial rating assigned.  In September 2010, the Board issued a decision denying the increased rating.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision in May 2012, in pertinent part, vacating the denial of an initial compensable rating for pilonidal cyst residuals and remanded the issue back to the Board.

In October 2012, the Board remanded the Veteran's claim for additional development-including a current VA examination.  The requested action was taken.  In a March 2013 rating decision, the Veteran was awarded a separate rating for impairment of sphincter control of the rectum/anus, and was assigned a 10 percent rating, effective September 2006.  Although this a partial grant of the additional benefit the Veteran is seeking, the increased rating claims remain in controversy as the ratings remain less than the maximum available schedular benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, the issues on appeal are as listed on the title page of this decision.  

FINDINGS OF FACT

1.  Throughout the entire timeframe on appeal, the Veteran's service-connected residual pilonidal cyst scar is superficial, stable, not painful on examination, measures no larger than 8 cm. by 2 mm, and is not productive of limitation of motion or function.

2.  Throughout the entire timeframe on appeal, the Veteran's impairment of sphincter control of the rectum/anus was manifested by no more than constant slight or occasional moderate leakage; there was no evidence occasional involuntary bowel movements or necessity of wearing a pad.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a service-connected residual pilonidal cyst scar are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2012).

2.  The criteria for an initial disability rating in excess of 10 percent for impairment of sphincter control of the rectum/anus have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7332 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

In this case, the claim is a "downstream" issue in that it arose from the initial grant of service connection.  Prior to the rating decision granting service connection, the RO issued a notice letter in January 2007 that satisfied the duty to notify provisions.  In addition, May 2008 and January 2010 letters provided after the initial grant of service connection fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The January 2007 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the AVLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  

In this case, the Veteran was provided VA examinations in October 2007, April 2010, and November 2012.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's pilonidal cyst residuals since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The examination reports are thorough and supported by the other evidence of record.  There is no rule as to how current an examination must be, and the Board concludes the examinations in this case are adequate upon which to base a decision in that they were performed by neutral, skilled providers who accurately recited the Veteran's history and the examiners' resulting reports provide the data required to appropriately rate the Veteran's disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the November 2012 VA examination report, and subsequent adjudication of the claim, the Board finds that there has been substantial compliance with its October 2012 remand directives to the extent possible under the circumstances.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Also, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2012); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The RO evaluated the Veteran's service-connected pilonidal cyst scar as noncompensable under former Diagnostic Code 7803, which pertained superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803.  The criteria for rating scars were revised, effective October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-05).

VA's Office of General Counsel (OGC) has indicated that in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent that it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Specifically, Karnas is inconsistent insofar as it provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.

OGC had previously determined that the amended rating criteria, if favorable to the claim, can be applied only for periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-2000.  What remains unclear, however, is whether the "old" criteria can be applied prospectively.  OGC seems to indicate in its VAOPGCPREC 7- 2003 opinion, that VA is no longer obligated to apply superseded rating schedule provisions prospectively for the period subsequent to the issuance of the revised rating criteria.  This opinion, however, is not entirely clear.  Given the lack of direct guidance on this issue, the Board, in giving the Veteran all due consideration, will consider applying the old criteria prospectively.

Here, because the Veteran's claim was pending before October 23, 2008, the Board will evaluate the claim under whichever criteria (pre-revision or post-revision) are more favorable to his claim, taking into consideration the above discussion.

(i) The former schedular criteria (effective prior to October 23, 2008)

Under former Diagnostic Code 7800, disfigurement of the head, face, or neck with one characteristic of disfigurement warrants a 10 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement warrants a 30 percent evaluation.

Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement warrants a 50 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement warrants an 80 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2009).

The eight characteristics of disfigurement are:  scar five or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Id. at Note (1).

Under 38 C.F.R. § 4.118, former Diagnostic Code 7801 (as in effect prior to October 23, 2008), a 10 percent rating is warranted for:  Scars, other than head, face, or neck, that are deep or that cause limited motion:  Area or areas exceeding 6 square inches (39 sq. cm.).  Note (1):  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  Note (2):  A deep scar is one associated with underlying soft tissue damage.

Under former Diagnostic Code 7802 (as in effect prior to October 23, 2008), a 10 percent rating is warranted for:  Scars, other than head, face, or neck, that are superficial and that do not cause limited motion:  Area or areas of 144 square inches (929 sq. cm.) or greater.  Note (1):  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  Note (2):  A superficial scar is one not associated with underlying soft tissue damage.

Under former Diagnostic Code 7803 (as in effect prior to October 23, 2008), a 10 percent rating is warranted for: Scars, superficial, unstable.  Note (1):  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2):  A superficial scar is one not associated with underlying soft tissue damage.

Under former Diagnostic Code 7804 (as in effect prior to October 23, 2008), a 10 percent rating is warranted for: Scars, superficial, painful on examination.  Note (1):  A superficial scar is one not associated with underlying soft tissue damage.  Note (2):  In this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.

Under former Diagnostic Code 7805 (as in effect prior to October 23, 2008), other scars will be rated on limitation of function of affected part.

(ii) The current schedular criteria (effective October 23, 2008)

Diagnostic Code 7800 was unchanged from the previous version.

Effective October 23, 2008, burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, covering areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) are rated at 10 percent disabling under Diagnostic Code 7801.

Burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear covering areas of 144 square inches (929 sq. cm.) or greater are rated a maximum 10 percent disabling under Diagnostic Code 7802.

Diagnostic Code 7803 has been eliminated as of October 23, 2008.  

Scars that are unstable or painful receive a compensable rating under Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; and five or more scars that are unstable or painful warrant a maximum 30 percent rating.

Other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 are rated under Diagnostic Code 7805, under which any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800- 7804 are evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (effective October 23, 2008).

The Veteran's impairment of sphincter control of the rectum/anus as been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7332.  Under Diagnostic Code 7332, for impairment of sphincter control of the rectum and anus, a 10 percent rating is warranted for constant slight, or occasional moderate leakage.  A 30 percent rating is warranted when there is occasional involuntary bowel movements necessitating wearing of a pad.  A 60 percent rating is warranted when there is extensive leakage and fairly frequent involuntary bowel movements.  A maximum 100 percent rating is warranted when there is complete loss of sphincter control.  

Factual Background and Analysis

The Veteran essentially contends that his pilonidal cyst residuals were improperly rated as noncompensable because he has experienced recurrent fecal leakage since service.

The Veteran's service-connected residual pilonidal cyst scar has been rated noncompensable under former Diagnostic Code 7803.  See 38 C.F.R. § 4.118.  As noted above, former Diagnostic Code 7803 was eliminated in the October 2008 regulation change.  As such, the Board will consider whether the Veteran's service-connected scar warrants a compensable initial rating under the former and current schedular criteria relating to skin disorders.  

In a September 2007 scar examination, the Veteran was noted to have an 8 centimeter x 2 millimeter scar over his coccyx bone.  The reporting physician described the scar as being level with the skin and without tenderness, disfigurement, ulceration, or adherence.  The scar was not unstable, inflamed, nor was there edema.  The physician found no evidence of tissue loss, keloid formation, hypo/hyperpigmentation, or abnormal texture.  Additionally, there were no nodules, lumps, cysts, or other abnormalities noted.  The examiner diagnosed status-post pilonidal cyst with a surgical scar.  The physician indicated that the Veteran's residuals included occasional fecal leakage.  

Following his request for service connection, the Veteran was afforded a VA examination in October 2007.  During the examination, the Veteran reported a history of fecal leakage since 1957 when he had a pilonidal cyst removed.  The Veteran denied any treatment for his disability.  Physical examination of the rectum showed no evidence of ulceration, fissures, reduction of lumen, trauma, rectal bleeding, proctitis, infections, spinal cord injury, protrusion, or loss of sphincter control.  There were no hemorrhoids or rectum fistula detected.  The examiner diagnosed the Veteran as having fecal leakage.  

During the Veteran's November 2009 hearing, he testified that his symptoms of his pilonidal cyst residuals had not increased in severity.  It was his contention that VA improperly rated his disability.  Namely arguing that VA failed to take into consideration that the Veteran must take extra sanitary precautions due to this leakage.  

The Veteran was seen for an April 2010 VA examination in connection with his claim.  The VA examiner noted that the Veteran's service-connected residual pilonidal cyst scar was located at the gluteal cleft, superior to, but not including the rectal sphincter.  The scar was superficial.  The scar was linear and measured to be 4 centimeters long and 0.3 centimeters wide.  The scar was described as well healed with no specific complaints.  The scar was not tender on examination.  There was no pain, adherence to underlying tissues, keloid formation, inflammation or edema.  Likewise there was no loss of skin cover, distortion, asymmetry, breakdown, or disfigurement.  The examiner indicated that the scar did not limit function, to include limitation of motion or function of any affected area.  The examiner did not address any other residuals that the Veteran may have with respect to his pilonidal cyst removal.

In November 2012, the Veteran was afforded another VA examination related to his pilonidal cyst residuals.  The first part of the examination was related to his claim fecal leakage, during which the examiner opined that the Veteran's fecal leakage was less likely than not related to his service-connected pilonidal cyst residuals.  In a second examination, the Veteran was diagnosed as having pilonidal cyst residuals and rectal abscess.  These were both noted in the Veteran's service treatment records.  Upon discharge from service, the Veteran continued to have residuals of his pilonidal cyst and rectal abscess surgeries.  Namely, he continued to have difficulty with cleanliness in the rectal area, and it continues to this day.  The Veteran related that after a bowel movement, he would have to wipe 10-12 times to get clean, and if he was not careful, he would soil his underclothing.  He denied having any leakage or incontinence.  The examiner indicated that the Veteran's symptoms were caused by the anatomic distortion of the rectal area from his perirectal abscess, skin tags, surgery, fistula, and rectal stricture.  He had a very irregular anal surface with each bowel movement, so stool would catch in the various pockets and crevices.  The Veteran indicated that he was able to achieve cleanliness, but had to work at the process to avoid soiling.  He has done the same process for the past 55 years.  

The scar related to his pilonidal cyst removal was 4 centimeters by 0.3 centimeters.  The examiner found no evidence of painful or unstable scarring.  The scar in the coccyx/intergluteal area was described as linear, but there was no evidence that it causes any limitation of function or other damage.  The examiner indicated that the scar is not visible or discernible, but found that he had significant anal distortion and abnormality with skin tags/scarring completely surrounding the rectum.  The examiner noted that the Veteran had a rectal stricture so tight that a finger could not be admitted without undue pressure and discomfort.  

Upon careful review of the evidence of record, the Board finds that the preponderance of evidence is against an increased rating under either Diagnostic Code 7803, the current rating criteria related to scars, or Diagnostic Code 7332 (fecal leakage).  

Because the Veteran's service-connected residual pilonidal cyst scar is not non-linear, deep, located on the Veteran's head, face or neck or productive of pain, tenderness or causative of limited motion or function of the affected area, former Diagnostic Codes 7800, 7801, 7802, 7804 and 7805, as well as current Diagnostic Codes 7800, 7801, 7802 and 7805, are not for application.  Thus, the Veteran may only be availed if the medical evidence shows a superficial, unstable scar under former diagnostic Code 7803; warranting a 10 percent disability rating.

As noted above, the Veteran's service-connected scar shows no sign of skin breakdown or instability.  Additionally, the most recent VA examiner found that the scar was not visible or discernible.  Finally, the Veteran has not contended that his pilonidal cyst residuals caused a painful or unstable scar in the coccyx/gluteal area.  He had maintained that his complaints are limited to the fecal leakage that he has experienced since service.  

In light of above, the Veteran's service-connected residual pilonidal scar cyst does not warrant an initial compensable rating under any applicable Diagnostic Code related to scars, former or current.  

With respect to the separately awarded impairment of sphincter control of the rectum/anus, the Board finds that the Veteran does not meet the criteria for a higher rating under Diagnostic Code 7332.  Although the Veteran experiences soiling on his under clothing if he does not follow proper sanitary procedures, he has denied fecal leakage or incontinence.  Additionally, the evidence of record does not show, nor has the Veteran contended, that he experiences occasional involuntary bowel movements necessitating wearing of pad.  As such, the Board finds that the Veteran's symptoms are most analogous to those described under the rating criteria for a 10 percent rating (constant slight or occasional moderate leakage).  Thus, an initial rating in excess of 10 percent for impairment of sphincter control is denied.

In summary, the Veteran's symptoms related to his pilonidal cyst residuals are manifested only by slight fecal leakage, and without compensable scarring in the area of the coccyx/intergluteal area.  The Board has considered the Veteran's contentions, as well as the statements he has made to the VA examiners, regarding is symptoms, but finds that he does not meet the rating criteria for a compensable rating for scars (whether under the old or new rating criteria), nor does he meet the criteria for an initial rating in excess of 10 percent for his claimed fecal leakage.  

The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a compensable initial rating have at no time been met.  Accordingly, staged ratings are inapplicable.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected residuals of pilonidal cyst are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's impairment of sphincter control of the rectum/anus with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

Specifically, the Veteran primarily reports fecal leakage-like symptoms, but without complaints of pain or other disability.  As discussed above, the current 10 percent rating (leakage) and noncompensable rating (scar) are adequate to fully compensate the Veteran for his fecal leakage and other symptoms. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

An initial compensable rating for residual scar, pilonidal cyst, is denied.  

An initial rating in excess of 10 for impairment of sphincter control of the rectum/anus is denied.  




______________________________________________
L. J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


